Exhibit 10.8 (a) Form of Registration Rights Agreement




REGISTRATION RIGHTS AGREEMENT







THIS REGISTRATION RIGHTS AGREEMENT (this "Agreement") is made and entered into
as of October 16, 2002, by and between I. T. Technology, Inc., a Delaware
corporation (the "Company"), and the shareholders executing this Agreement
listed in Appendix 1 attached hereto and made a part hereof (collectively, the
"Shareholders"), with reference to the following facts.




W I T N E S S E T H:




WHEREAS, on the date hereof, pursuant to the terms of the Confidential Offering
Memorandum  dated September 18, 2002, as amended by Amendment No 1. thereto
dated October 3, 2002,  and the Subscription Agreement between the Company and
the each of the Shareholders,  (the "Offering") the Shareholders have acquired
an aggregate amount of 10,250,000 shares of the Company's $.0002 par value per
share common stock (the "Common Stock") (hereinafter collectively referred to as
the "Shares");




WHEREAS, the Company has agreed with the Shareholders to grant certain
registration rights to Shareholders with respect to the Shares.




NOW, THEREFORE, in consideration of the mutual representations, covenants and
agreements contained herein, the parties hereto agree as follows:




1.

Registration of the Shares.




(a)

Subject to the terms and conditions contained herein, and except as otherwise
provided in Section 2(a) below, the Company shall use commercially reasonable
efforts to prepare and file with the Securities and Exchange Commission (the
"SEC") within ninety (90) days after the completion of the Offering, a
Registration Statement pursuant to Securities Act of 1933, as amended (the
"Act"), covering the reoffer and resale from time to time of the Shares by the
Shareholders, including any exhibit and amendment thereto, and any preliminary
or final prospectus, and any supplement thereto (the "Registration Statement").
The Company agrees to use its commercially reasonable efforts to cause the
Registration Statement to become effective under the Act as soon as reasonably
practicable after the filing thereof.  In connection with the foregoing, the
Shareholders agree to cooperate with the Company and to provide the Company in a
timely manner with all information regarding the Shareholders as the Company may
reasonably request in connection with the preparation of the Registration
Statement. In addition, the Shareholders agree to promptly notify the Company of
any changes in the information set forth in the Registration Statement regarding
Shareholders or such Shareholders'  plan of distribution as set forth in such
Registration Statement. Notwithstanding the foregoing, the Shareholders hereby
acknowledge and agree that the Company cannot and is not representing when, if
ever, the Registration Statement will be declared effective by the SEC.




1

--------------------------------------------------------------------------------

(b)

The Company shall prepare and file with the SEC (i) such amendments and
supplements to the Registration Statement and any "Prospectus," as such term is
hereinafter defined, used in connection therewith, and (ii) such other filings
required by the SEC, in each case as may be necessary to keep the Registration
Statement continuously effective and not misleading until the first to occur of
 (A) all of the Shares have been  previously sold or disposed of pursuant to the
Registration Statement; (B) all of the Shares  have otherwise been sold,
transferred  or disposed of to any entity other than an Affiliate of the
Shareholders; or (C) one hundred and eighty (180) days from the effective date
of the Registration Statement or such other time thereafter as the Company in
its sole discretion may agree to.




(c)

In order to facilitate the public sale or other disposition of all or any of the
Shares by the Shareholders pursuant to the Registration Statement , the Company
shall furnish to the Shareholders with respect to the Shares registered under
the Registration Statement such number of copies of prospectuses, prospectus
supplements and preliminary prospectuses as such Shareholders reasonably
requests in conformity with the requirements of the Act (collectively, the
“Prospectus”).




(d)

The Company shall file such documents, if any, reasonably required of the
Company for normal blue sky clearance in New York and such other state(s) as the
Company in its sole discretion may agree to; provided, however, that the Company
shall not be required to (i) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
clause (d), (ii) subject itself to general taxation in any such jurisdiction;
(iii) consent to general service of process in any such jurisdiction; or (iv)
undertake compliance with substantive requirements of the blue sky laws or
regulations of a jurisdiction which are unreasonably burdensome or onerous,
including escrow requirements.




2.

Registration Statement Delaying or Suspension Events.




(a)

Notwithstanding anything to the contrary contained herein, the Company shall be
entitled to (i) postpone the filing of the Registration Statement required to be
prepared and filed by it hereunder or (ii) withdraw the Registration Statement
after its filing but before it has been declared effective, if, in either case,
the Company in its good faith discretion determines that such registration would
interfere in any material respect with any proposal or plan by the Company to
engage in any financing or any material acquisition or disposition by the
Company or any subsidiary thereof of the capital stock or assets (other than in
the ordinary course of business), any tender offer or any offering, merger,
consolidation, corporate reorganiza­tion or restructuring or other similar
transaction material to the Company and its subsidiaries as a whole ("Material
Event").  In the event the filing of the Registration Statement is postponed or
withdrawn, the Company shall file or re-file the Registration Statement within
ten (10) days after the Company, in its good faith discretion, determines that
the Material Event has been completed or terminated.  




(b)

The Shareholders further acknowledge and agree that after the effective date of
the Registration Statement the Company may, in its good faith discretion,
determine that there is a Material Event and that the use of the Prospectus
should be suspended




2

--------------------------------------------------------------------------------

until such time as an amendment or supplement to the Registration Statement or
the Prospectus has been filed by the Company and any such amendment to the
Registration Statement is declared effective by the SEC, or until such time as
the Company has filed an appropriate report with the SEC pursuant to the
Securities Exchange Act of 1934, as amended, to report the Material Event. Each
Shareholder hereby covenants that it will not sell any Shares pursuant to the
Prospectus during the period commencing at the time at which the Company gives
such Shareholder written notice of the suspension of the use or the Prospectus
and ending at the time the Company gives such Shareholder written notice that
the Shareholders may thereafter effect sales pursuant to the Prospectus.




(c)

The Company shall disclose to the Shareholders the nature of any Material Event
or the business purpose for which it has delayed or withdrawn the Registration
Statement or suspended the use of the Prospectus, provided the Shareholders
agree to keep any information so disclosed confidential and not complete any
trades of Common Stock until the Company informs the Shareholders the
information is considered public information or is no longer material.




3.

Transfer of Shares.  Shareholders agree not to effect any disposition of the
Shares that would constitute a "sale" within the meaning of the Act, except
pursuant to the Registration Statement or in a transaction exempt from
registration under the Act, in which case the Shareholders shall, prior to
effecting such disposition, submit to the Company an opinion of counsel in form
and substance reasonably satisfactory to the Company to the effect that the
proposed transaction is in compliance with the Act.




4.

Registration Expenses




All expenses incident to the Company's performance of or compliance with this
Agreement including, without limitation (i) all registration and filing fees,
all fees and expenses associated with filings required to be made with the NASD,
as may be required by rules and regulations of the NASD (other than fees
required in excess of fees which would otherwise pertain in the event that
Shareholders is a member of the NASD), fees and expenses of compliance with
securities or blue sky laws (including fees and disbursements of counsel in
connection with blue sky qualifications for the Shares), if any, rating agency
fees, printing expenses (including expenses of printing certificates for the
Shares in a form eligible for deposit with the Depository Trust Company and of
printing prospectuses, messenger and delivery expenses, (ii) internal expenses
(including, without limitation, all salaries and expenses of their officers and
employees performing legal or accounting duties), and (iii) fees and expenses of
counsel for the Company and its independent certified public accountants (all
such expenses being herein called "Registration Expenses") will be borne by the
Company, all other expenses shall be borne by the Shareholders, including,
without limitation, any underwriting discounts or commissions attributable to
the sale of the Shares or any direct out-of-pocket expenses of Shareholders,
including  fees and expenses of counsel or accountants for the Shareholders. In
the event that following effectiveness of the Registration Statement, it becomes
necessary for the Company to prepare and file a supplemental prospectus or
amended prospectus in order to




3

--------------------------------------------------------------------------------

maintain the effectiveness of such Registration Statement, the Company shall pay
all printing costs associated with the printing of such supplemental or amended
Prospectus to be distributed in connection with sales of their securities
pursuant thereto.




5.

Miscellaneous




(a)

Publicity.  No press release, publicity, disclosure or notice to any Person
concerning any of the transactions contemplated by this Agreement shall be
issued, given, made or otherwise disseminated by the Shareholders, or any of
their respective Associates at any time , without the prior written approval of
the Company. Notwithstanding anything to the contrary contained herein, the
Company shall be entitled to issue press releases regarding the transactions
contemplated by this Agreement.




(b)

Governing Law.  This Agreement shall be construed in accordance with, and
governed in all respects by, the laws of the State of California (without giving
effect to principles of conflicts of law).




(c)

Arbitration of Disputes.




(i)

All Disputes arising between the parties hereto with respect to the making,
construction, terms, or interpretation of this Agreement or any breach thereof,
or the rights or obligations of any party hereto or thereto, shall, in lieu of
court action, be submitted to mandatory, binding arbitration, pursuant to the
terms of Section 5 of each Shareholder's Subscription Agreement.




(ii)

BY INITIALING IN THE SPACE BELOW, YOU ARE AGREEING TO HAVE ANY DISPUTE ARISING
OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” SECTION OF YOUR
SUBSCRIPTION  AGREEMENT DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY THE LAWS
OF THE STATE OF CALIFORNIA AND YOU ARE GIVING UP ANY RIGHTS YOU MIGHT POSSESS TO
HAVE THE DISPUTE LITIGATED IN A COURT OR JURY TRIAL.  BY INITIALING IN THE SPACE
BELOW YOU ARE GIVING UP YOUR JUDICIAL RIGHTS TO DISCOVERY AND APPEAL, UNLESS
THOSE RIGHTS ARE SPECIFICALLY INCLUDED IN THE “ARBITRATION OF DISPUTES”  SECTION
OF YOUR SUBSCRIPTION AGREEMENT.  IF YOU REFUSE TO SUBMIT TO ARBITRATION AFTER
AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE UNDER THE
AUTHORITY OF THE LAWS OF THE STATE OF CALIFORNIA.  YOU AGREE THAT YOUR AGREEMENT
TO THIS ARBITRATION SECTION IS VOLUNTARY.




WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” SECTION OF YOUR
SUBSCRIPTION AGREEMENT TO NEUTRAL ARBITRATION.




4

--------------------------------------------------------------------------------

______ INITIALS ______

______  INITIALS  ______      




______ INITIALS ______

______  INITIALS  ______      




COMPANY'S INITIALS

          ______      




(d)

Notices.  All notices and other communications required or permitted under this
Agreement shall be in writing which are addressed as provided in this Section
5(d) if delivered personally against proper receipt or by confirmed facsimile
transmission shall be effective upon delivery and (ii) if delivered (A) by
certified or registered mail with postage prepaid shall be effective five (5)
Business Days or (B) by Federal Express or similar courier service with courier
fees paid by the sender, shall be effective two (2) Business Days following the
date when mailed or couriered, as the case may be.  Any party hereto may from
time to time change its address for the purpose of notices to such party by a
similar notice specifying a new address, but no such change shall be deemed to
have been given until it is actually received by the party sought to be charged
with its contents. Initially, all notices shall be sent to the parties hereto as
follows:

if to the Company:

I. T. Technology, Inc..

15303 Ventura Boulevard

Suite 900

Sherman Oaks, CA. 91403

Attention: Jonathan Herzog

Telephone: (818) 380-3020

Facsimile: (818) 380-3021




with a copy to (not constituting notice):

Barry L. Burten, Esq.

Jeffer, Mangels, Butler & Marmaro LLP

1900 Ave. of the Stars, 7th Floor

Los Angeles, CA 90067

Telephone:  (310) 785-5359

Facsimile: (310) 712-3359




if to the Shareholders at the addresses or facsimile numbers set forth beneath
their respective names on the signature page hereof.




(f)

Headings.  The table of contents of this Agreement and the underlined headings
contained in this Agreement are for convenience of reference only, shall not be
deemed to be a part of this Agreement and shall not be referred to in connection
with the construction or interpretation of this Agreement.




5

--------------------------------------------------------------------------------

(g)

Assignment.  No Shareholder may assign any of its rights or delegate any of its
obligations under this Agreement to any other person without the prior written
consent of the Company. The Company may assign the Company's rights and
obligations hereunder to an Affiliate or pursuant to the acquisition of all or
substantially all of the voting securities or assets of the Company by means of
a merger, stock purchase or other similar transaction.




(h)

Third Party Beneficiaries.  Nothing in this Agreement is intended to provide any
rights or remedies to any person (including any employee or creditor of any
Shareholder) other than the parties hereto.




(i)

Severability.  In the event that any provision of this Agreement, or the
application of such provision to any Person or set of circumstances, shall be
determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, shall not be affected and shall continue to be
valid and enforceable to the fullest extent permitted by law.




(j)

Integration, Entire Agreement.  Except as expressly noted in Section 5(c) above,
this Agreement sets forth the entire understanding of the Parties hereto and
supersedes all other agreements and understandings between any of the parties
relating to the subject matter hereof and thereof.




(k)

No Waiver.  No failure on the part of either party hereto to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of
either party hereto in exercising any power, right, privilege or remedy under
this Agreement, shall operate as a waiver thereof; and no single or partial
exercise of any such power, right, privilege or remedy shall preclude any other
or further exercise thereof or of any other power, right, privilege or remedy.




(l)

Amendments.  This Agreement may not be amended, modified, altered or
supplemented except by means of a written instrument executed by the Company and
the Shareholders.




(m)

Representations and Warranties, Representatives.  No party hereto shall make any
warranties or representations, or assume or create any obligations, on the other
party’s behalf except as may be expressly permitted hereunder or in writing by
such other party.  Each party hereto shall be solely responsible for the actions
of all its representative employees, agents and representatives.




(n)

Interpretation of the Agreement:




(i)

Each party hereto acknowledges that it has participated in the drafting of this
Agreement, and any applicable rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in connection with the construction or interpretation of this Agreement;




6

--------------------------------------------------------------------------------

(ii)

Whenever required by the context hereof, the singular number shall include the
plural, and vice versa; the masculine gender shall include the feminine and
neuter genders; and the neuter gender shall include the masculine and feminine
genders;




(iii)

As used in this Agreement, the words “include” and “including,” and variations
thereof, shall not be deemed to be terms of limitation, and shall be deemed to
be followed by the words “without limitation”; and




(iv)

References herein to “Sections” and “Exhibits” are intended to refer to Sections
of and Exhibits to this Agreement.




(o)

Counterparts  This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.




7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.




Company:

I. T. Technology, Inc.., a Delaware corporation







By:_______________________________________

Name:____________________________________

Title:_____________________________________










SHAREHOLDERS:




___________________________, an Individual

___________________________________________

STREET ADDRESS:  _______________________

CITY, STATE, ZIP CODE:  __________________

FACSIMILE NUMBER: _____________________




___________________________, an Individual

___________________________________________

STREET ADDRESS:  _______________________

CITY, STATE, ZIP CODE:  __________________

FACSIMILE NUMBER: _____________________




___________________________, an Individual

___________________________________________

STREET ADDRESS:  _______________________

CITY, STATE, ZIP CODE:  __________________

FACSIMILE NUMBER: _____________________

8